            Case 3:20-cr-03032-AGS Document 23 Filed 12/01/20 PageID.12 Page 1 of 2
AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                  UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                          V.                                                  (For Offenses Committed On or After November I, 1987)
                  Guillermo ORTEGA
                                                                          Case Number:     20CR3032-AGS
                                                                    RICHARD J. BOESEN, CJA
                                                                    Defendant's Attorney
REGISTRATION NO.               01492461


The Defendant:
IZI pleaded guilty to count(s)       1 OF MISDEMEANOR INFORMATION                              Cl fl­
                                                                                            SOUTh�.
D was found guilty on count(s)                                                              BY

    after a nlea of not ,miltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     . Count
Title & Section                   Nature of Offense                                                                 Number(s)
8 USC 1325 (a)(])                 IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                               I




      The defendant is sentenced is provided on page 2 of this judgment

D The defendant has been found not guilty on count(s)
� Count(s) UNDERLYING COUNTS                                  are Dismissed without prejudice on the motion of the United States.

      Assessment : WAIVED
IZI


 IZI No fine                  □Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.




                                                                    HON.      W G. SCHOPLER
                                                                    UNITED STATES MAGISTRATE JUDGE


                                                                                                                20CR3032-AGS
    •  Case 3:20-cr-03032-AGS Document 23 Filed 12/01/20 PageID.13 Page 2 of 2
./ ========================================
  DEFENDANT:               Guillermo ORTEGA                                                         Judgment - Page 2 of2
  CASE NUMBER:             20CR3032-LAB

                                                  IMPRISONMENT
  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  TIME SERVED (116 DAYS)




   D    Sentence imposed pursuant to Title 8 USC Section 1326(b).
   □    The court makes the following recommendations to the Bureau of Prisons:




  □     The defendant is remanded to the custody of the United States Marshal.

  □     The defendant shall surrender to the United States Marshal for this district:
        □ � --------- AM.                                      on   ------------------
        □ as notified by the United States Marshal.
        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  □     Prisons:
        □ on or before
        □ as notified by the United States Marshal.
        □ as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on                                           to _______________

  at ____________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       20CR3032-AGS
